Citation Nr: 0737712	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disability.

2. Entitlement to an initial evaluation in excess of 10 
percent disabling for left retropatellar pain syndrome.

3. Entitlement to an initial evaluation in excess of 10 
percent disabling for right retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which, in pertinent part, denied the above 
service connection claim and granted service connection for 
retropatellar pain syndrome for the left and right knees.  A 
zero percent rating was assigned for the bilateral 
disability.  A November 2002 rating decision of the Waco, 
Texas, RO assigned a ten percent rating for retropatellar 
pain syndrome of each knee.  In an August 2004 Board 
decision, the claims for service connection for PTSD and 
conjunctivitis were denied.  The Board remanded the issues of 
entitlement to higher ratings of the knee disabilities and 
service connection for a bilateral foot disability to the RO.

The claim for bilateral retropatellar pain syndrome is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The veteran's current foot disability is not related to his 
service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2002.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.  
While the letter was sent after the initial adjudication of 
the claim, the belated notice is not prejudicial because the 
veteran had every opportunity on readjudication to submit 
additional evidence. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2002 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA medical records.  VA also provided the 
veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

III. Analysis 

The veteran asserts service connection for a bilateral foot 
disability.  The veteran's enlistment medical examination 
shows that he had no problems with his feet.  The veteran 
presented with calluses on his right foot in January 1979.  
In May 1992 the veteran's service medical record states that 
his feet were hurting from prolonged walking and standing and 
that he presented with blisters on both feet.  Service 
records further indicate that he cut his right foot by 
stepping on a piece of glass in May 1996.  Later in May 1996 
healed laceration was noted.  In March 1998 he complained of 
left foot pain, and overuse was assessed.  The veteran's 
August 1998 separation examination showed that his feet were 
normal.  He reported that he had had foot pain for about 6 
months but he had not been treated for it.  Another August 
1998 clinical record shows an assessment of left foot pain, 
probably plantar fasciitis.

June 2002 VA x-ray studies of the feet showed no significant 
bone or joint abnormality.  On July 2002 foot examination the 
examiner diagnosed tinea pedis and found on orthopedic 
examination contracted digits 2-5 bilaterally and cavus foot 
type.

At the time of the August 2004 remand, the etiology of the 
veteran's foot pain remained unclear.  As such, the Board, in 
its August 2004 remand, instructed the RO to have the veteran 
examined to resolve the issues of whether the veteran had a 
foot disability, and/or whether the disability could be 
connected to his service.

The veteran received a VA examination in February 2005.  The 
veteran stated that he had been having problems with his feet 
since he was in active duty in the 1980's.  He also stated 
that he did not report his pain to a doctor, however, the 
examiner noted several reports addressed above, which dealt 
with the veteran's foot pain in service.  The examiner stated 
that the veteran had a mild deformity in his right foot at 
the metatarsophalangeal joint with mild signs of hallux 
valgus and mild callus formation on the anterior aspect of 
the foot.  The left foot revealed mild inward deviation of 
the big toe joint, which was also characteristic of hallux 
valgus.  X-rays revealed mild valgus deformity of the 
metatarsophalangeal joint of the big toes and slight 
irregularity involving the mid-diaphysis of the proximate 
phalanx of the second and third toes, bilaterally, reported 
as possibly representing stress fractures.  The doctor stated 
that after review of the veteran's file, the current 
diagnosed arthralgias and hallux valgus were less likely than 
not secondary to his complaint of foot pain when he was on 
active duty.  The doctor also pointed out that the x-ray 
report conducted in June 2002 was a normal examination, 
meaning that his "present mild x-ray findings" developed 
since the last examination.  The doctor stated the veteran's 
foot disabilities were most likely the result of the "normal 
aging process."

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

As noted above, the veteran reported that his foot disability 
was incurred in service and has continued to date.  The Board 
has considered the veteran's lay statements that he had 
symptoms of bilateral foot pain since service.  However, even 
if the Board concedes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, the veteran's claim 
still fails based upon the lack of medical nexus associating 
his in-service symptoms and reported continuity of symptoms 
to his current bilateral foot disorder.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service-connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); see also Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, no medical 
professional has ever linked his current foot symptoms to any 
injury, disease, or symptoms in service or to continuity of 
symptomatology after service.  The Board notes that the VA 
examiner who conducted the February 2005 VA examination 
considered the veteran's report of symptoms in service and 
after service.  The VA examiner indicated that the current 
foot disorder was not related to service, including the 
symptoms in service.

On the basis of the above medical evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim and service connection for bilateral foot 
disability is not warranted.


ORDER

Entitlement to service connection for bilateral foot 
disability is denied.


REMAND

Turning now to the veteran's claim for an increased rating 
for the service-connected bilateral retropatellar pain 
syndrome, the Board received a letter from the veteran, dated 
March 2004.  In the letter, the veteran states that every day 
his pain gets worse.  He stated that when he walks he begins 
to feel pain in his knees.  The last VA examination the 
veteran received for his knees was in December 2003.  As a 
result of the veteran's complaints that his symptoms have 
gotten worse and because the last VA examination he received 
was almost four years ago, the Board finds that a new VA 
examination should be provided for the veteran.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 (1995).  
Therefore, because there is not sufficient evidence to rate 
the disability, another VA examination is necessary to 
determine the severity of manifestations of the service-
connected bilateral retropatellar pain syndrome.  See also 
38 U.S.C.A. § 5103A (d).

In addition, the veteran indicated in a March 2004 statement, 
that he has been seeking physical therapy treatment for his 
knees.  These records are not associated with the file.  
Therefore, these records should be obtained in order to 
further assist the Board in determining the severity of the 
veteran's service-connected bilateral retropatellar pain 
syndrome.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected bilateral retropatellar pain 
syndrome of the left and right knees.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should report the range of 
motion in the knees in degrees.  The 
examiner should determine whether the 
bilateral knee disability is manifested 
by weakened movement, painful motion, 
excess fatigability, or incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the knees, and if present, 
express an opinion as to the severity of 
such subluxation or lateral instability 
(slight, moderate, severe).  X-ray 
examination of the knee should be 
performed.  The examiner should report 
whether the impairment due to the 
bilateral knee disability is severe, 
moderate, or slight.  

2. Obtain the veteran's treatment records 
from the El Paso medical facility, where 
the veteran reported he has sought 
physical therapy treatment for his knees.

3. Readjudicate the issue on appeal based 
on a review of the entire evidentiary 
record.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case which addresses all of the 
evidence obtained after the issuance of 
the supplemental statement of the case in 
November 2005 should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


